Exhibit 10.110

 

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN

INDENTURE SUPPLEMENT

 

This THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE
SUPPLEMENT, dated as of May 3, 2018 (this “Amendment”), is made between World
Financial Network Credit Card Master Note Trust, as Issuer (the “Issuer”), and
MUFG Union Bank, N.A. (“MUFG”), formerly known as Union Bank, N.A., as successor
in interest to The Bank of New York Mellon Trust Company, N.A., formerly known
as The Bank of New York Trust Company, N.A., as Indenture Trustee (in such
capacity, the “Indenture Trustee”) under the Master Indenture, dated as of
August 1, 2001 (as further amended from time to time prior to the date hereof,
the “Master Indenture”), between the Issuer and the Indenture Trustee, to the
Fourth Amended and Restated Series 2009-VFN Indenture Supplement, dated as of
February 28, 2014 (as further amended from time to time prior to the date
hereof, the “Indenture Supplement”), between the Issuer and the Indenture
Trustee, and acknowledged and accepted by WFN Credit Company, LLC, as Transferor
and as sole Class M Noteholder, Class B Noteholder and Class C
Noteholder.  Capitalized terms used and not otherwise defined in this Amendment
are used as defined in the Master Indenture.

Background

A.     The parties hereto have previously entered into the Indenture Supplement
to create and designate a Series of Notes.

B.     The parties hereto wish to amend such Indenture Supplement, as set out in
this Amendment.

Agreement

1.     Amendments to the Indenture Supplement. 

(a)     Section 2.1(a) of the Indenture Supplement is hereby amended by amending
and restating the following definitions in their entirety to read as follows:

“Collateral Amount” means, as of any date of determination, an amount equal to
the excess of (a) the sum of (i) the Restated Note Principal Balance, (ii) the
aggregate amount of Incremental Fundings occurring after the Restatement Date
and on or prior to such date of determination and (iii) the Initial Excess
Collateral Amount over (b) the sum of (i) the amount of principal previously
paid to the Series 2009-VFN Noteholders after the Restatement Date, (ii) the
aggregate of all reductions in the Collateral Amount pursuant to Section 5.4(e)
and (iii) excess, if any, of the aggregate amount of Investor Charge-Offs and
Reallocated Principal Collections over the reimbursement of such amounts
pursuant to clause 5.4(a)(ix) prior to such date.

(b)     Section 2.1(a) of the Indenture Supplement is hereby amended by adding
the following definitions in appropriate alphabetical order to read as follows:

“Additional Enhancement Amount” is defined in Section 4.1(h).





Third Amendment

--------------------------------------------------------------------------------

 



 

“Enhancement Reduction Amount” is defined in Section 4.1(h).

“Excess Collateral Amount” means, for any date of determination, the excess of
(a) the Collateral Amount as of such date of determination, over (b) the Note
Principal Balance as of such date of determination.

“Initial Excess Collateral Amount” means, on any date of determination, an
amount equal to (a) $1,351,875, plus (b) the aggregate Additional Enhancement
Amounts for all Incremental Fundings occurring after the Restatement Date and on
or prior to such date of determination, minus (c) the aggregate Enhancement
Reduction Amounts for all amortizations pursuant to Section 4.1(b) or
Refinancing Dates occurring on or prior to such date of determination.

“Required Excess Collateral Amount” means, at any time, the product of (i)
1.33384311234801% times (ii) the quotient of (x) the Note Principal Balance
divided by (y) 98.66615688765199%; provided, that:

(a) except as provided in clause (c), the Required Excess Collateral Amount
shall never be less than 1.33384311234801% of the Collateral Amount as of the
last day of the Revolving Period;

(b) except as provided in clause (c), the Required Excess Collateral Amount
shall not decrease during an Early Amortization Period; and

(c) the Required Excess Collateral Amount shall never be greater than the Note
Principal Balance.

“Restated Note Principal Balance” means $99,999,999.71.

“Restatement Date” means May 3, 2018.

“Surplus Collateral Amount” means, with respect to any Distribution Date, the
excess, if any, of the Excess Collateral Amount over the Required Excess
Collateral Amount, in each case calculated after giving effect to any payments
of principal on such Distribution Date, but before giving effect to any
reduction in the Collateral Amount on such Distribution Date pursuant to
Section 5.4(e).

(c)     Section 4.1 of the Indenture Supplement is hereby amended by inserting
the following a new subsection (h) immediately after subsection (g) appearing
therein:

“(h)     Adjustment to Collateral Amount.     Automatically upon the making of
any Incremental Funding, the Collateral Amount shall increase by the aggregate
amount of the Incremental Fundings, plus such additional amount (an “Additional
Enhancement Amount”) as may be necessary so that, after giving effect to each
such Incremental Funding, the Excess Collateral Amount would not be less than
the Required Excess Collateral Amount.  Automatically upon the payment of any
Optional Amortization Amount or the distribution of a purchase price pursuant to
Section 4.1(d) on any Refinancing Date, the Collateral Amount shall decrease by
an amount equal to the sum of (i) the related Optional Amortization Amount or
purchase price, as applicable, distributed to the Series 2009-VFN Noteholders
and (ii) an additional amount specified in the Optional Amortization Notice or
notice delivered in connection with a Refinancing Date (an “Enhancement
Reduction Amount”) so long as, after giving effect to such reduction, the Excess
Collateral Amount would not be less than the Required Excess Collateral
Amount.” 





2

Third Amendment

 

--------------------------------------------------------------------------------

 



 

(d)     Section 5.1(b)(i) of the Indenture Supplement is hereby amended by
amending and restating the last sentence in the Section in its entirety to read
as follows:

“To avoid doubt, the calculations referred to in the preceding clause (2)
include the calculations required by clause (b)(iii) of the definition of
Collateral Amount and by the definition of Portfolio Yield.”

(e)     Section 5.4 of the Indenture Supplement is hereby amended by inserting
the following new subsection (e) immediately after subsection (d) appearing
therein:

“(e)     As of any Distribution Date during the Controlled Amortization Period
or Early Amortization Period, the Collateral Amount shall be reduced by the
Surplus Collateral Amount.”

2.     Binding Effect; Ratification. (a) This Amendment shall become effective,
as of the date first set forth above, when (i) counterparts hereof shall have
been executed and delivered by the parties hereto and (ii) each of the
conditions precedent described in Section 10.2 of the Master Indenture has been
satisfied, and thereafter shall be binding on the parties hereto and their
respective successors and assigns.

(b)     On and after the execution and delivery hereof,  this Amendment shall be
a part of the Indenture Supplement and each reference in the Indenture
Supplement to “this Indenture Supplement” or “hereof”, “hereunder” or words of
like import, and each reference in any other Transaction Document to the
Indenture Supplement shall mean and be a reference to the Indenture Supplement
as amended hereby.

(c)     Except as expressly amended hereby, the Indenture Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

3.     Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.





3

Third Amendment

 

--------------------------------------------------------------------------------

 



 

(b)     Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

(c)     This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

(d)     The Indenture Trustee shall not be responsible for the validity or
sufficiency of this Amendment nor for the recitals herein.

4.     Limitation on Liability. It is expressly understood and agreed by the
parties that (a) this document is executed and delivered by U.S. Bank Trust
National Association, not individually or personally, but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, undertakings
and agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Amendment or any other related
documents.

 

[Signature Page Follows]

 



4

Third Amendment

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORLD FINANCIAL NETWORK CREDIT CARD

MASTER NOTE TRUST, as Issuer

 

 

 

By:  U.S. Bank Trust National Association, not in its

individual capacity, but solely as Owner Trustee

 

 

 

By:  /s/ Charles Gallagher

 

Name:   Charles Gallagher

 

Title:  Asst. Vice President

 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as Indenture Trustee

 

 

 

By: :  /s/ Marion Zinowski

 

Name:   Marion Zinowski

 

Title: Vice President

 

 

Acknowledged and Accepted:

 

COMENITY BANK,

  as Servicer

 

By:  /s/ Randy J. Redcay

      Name:  Randy J. Redcay

      Title:  Chief Financial Officer

 

 

 

WFN CREDIT COMPANY, LLC

  as Transferor and as sole Class M Noteholder,

  Class B Noteholder and Class C Noteholder

 

By:  /s/ Michael Blackham 

      Name:  Michael Blackham

      Title:  Treasurer 

 

 

 

S-1

Third Amendment

 

--------------------------------------------------------------------------------